FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-1622
                  _____________________________

ALLEN COOPER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Stewart E. Parsons, Judge.

                        November 20, 2018


PER CURIAM.

     Allen Cooper walked into a Tallahassee bank, threatened the
teller with a gun, and left with $3,200 in cash. At Cooper’s trial for
robbery with a firearm, his counsel conceded in opening
statements that Cooper robbed the bank. Cooper himself testified
and likewise admitted to the robbery. The only real dispute at trial
was whether Cooper used a gun. He said he did not; the teller said
he did. The jury concluded he did, and the trial court sentenced
Cooper to a ten-year mandatory-minimum term.

     Cooper now raises two issues on appeal. He first argues that
the trial court failed to conduct a timely and adequate Richardson
inquiry after an alleged discovery violation was raised mid-trial.
See Richardson v. State, 246 So. 2d 771 (Fla. 1971). When Cooper’s
girlfriend was testifying, the prosecutor sought to have her identify
Cooper’s Facebook page. The night before trial, Cooper posted a
statement saying, “Tomorrow I will be taking a very long, forced
hiatus. To be specific, very likely ten years.” Defense counsel
objected that the statement had not been disclosed, but the court
ultimately allowed the girlfriend to identify the Facebook page and
for the post to come in during Cooper’s testimony.

     When on notice of a potential discovery violation, “1) the court
must determine whether a discovery rule has been violated; and 2)
if the court finds a violation, it must assess whether the violation
was inadvertent or willful, trivial or substantial, and whether it
has prejudiced the opposing party’s ability to prepare for trial.”
Parker v. State, 225 So. 3d 1008, 1010 (Fla. 1st DCA 2017)
(citations omitted). But a court’s failure to conduct a proper
Richardson inquiry is subject to a harmless error analysis. See
State v. Schopp, 653 So. 2d 1016, 1021 (Fla. 1995). We conclude
that the error in the court’s Richardson inquiry—if there was any
error—was harmless.

     Cooper next argues that the trial court erred in striking a
portion of his testimony. During cross-examination, the prosecutor
asked why Cooper had made the statement on Facebook. Cooper
responded:

    Because I was telling my friends and family who have
    stuck by me through this, thank you for supporting me
    because I have a big support group who knows me and
    knows this and knows that I’m manning up right here,
    right now, and I’m not trying to get out of anything other
    than what you’re trying to charge me with what I didn’t
    have. You wouldn’t even come off a plea bargain; so, of
    course, I’m walking in here talking about I’ll likely get ten
    years.

The prosecutor objected and the trial court struck Cooper’s answer
because it referenced plea discussions.

    On appeal, Cooper claims the trial court’s action denied him
the ability to explain the Facebook post and therefore an
opportunity to present a full and fair defense. The portion of
Cooper’s response talking about the prosecutor’s plea offer was
                                 2
inadmissible. See § 90.410, Fla. Stat. (2016). But even if the court
erred in striking the rest of Cooper’s response, the error was
undoubtedly harmless. See State v. DiGuilio, 491 So. 2d 1129, 1139
(Fla. 1986). Cooper’s Facebook post suggested he was going to
prison for ten years. It did not suggest Cooper used a gun during
the robbery, which was the only issue at trial. Given that defense
counsel and Cooper admitted he was at least guilty of robbery,
Cooper’s inability to explain the Facebook post could not have
contributed to the verdict.

    AFFIRMED.

MAKAR, WINOKUR, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Candice Brower, Criminal Conflict and Civil Regional Counsel,
and Michael J. Titus, Assistant Regional Conflict Counsel,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kaitlin Weiss, Assistant
Attorney General, Tallahassee, for Appellee.




                                 3